Case 2:19-cv-08821-DSF-AGR Document 1 Filed 10/15/19 Page 1 of 8 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
 2      Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
 3      Dennis Price, Esq., SBN 279082
        Mail: 8033 Linda Vista Road, Suite 200
 4      San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
 5      phylg@potterhandy.com
 6      Attorneys for Plaintiff
 7
 8
                                UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11      Edgardo Carrillo,                        Case No.

12                Plaintiff,
                                                 Complaint For Damages And
13        v.                                     Injunctive Relief For Violations
                                                 Of: American’s With Disabilities
14      Mary Smyrniotis, in individual and       Act; Unruh Civil Rights Act
        representative capacity as trustee of
15      the Smyrniotis Living Trust;
        Christos Smyrniotis, in individual
16      and representative capacity as
        trustee of the Smyrniotis Living
17      Trust;
        B & S Khulna Corporation, a
18      California Corporation; and Does 1-
        10,
19
                  Defendants.
20
21
            Plaintiff Edgardo Carrillo complains of Mary Smyrniotis, in individual
22    and representative capacity as trustee of the Smyrniotis Living Trust; Christos
23
      Smyrniotis, in individual and representative capacity as trustee of the
24
      Smyrniotis Living Trust; B & S Khulna Corporation, a California Corporation;
25    and Does 1-10 (“Defendants”), and alleges as follows:
26
27
28


                                            1

      Complaint
Case 2:19-cv-08821-DSF-AGR Document 1 Filed 10/15/19 Page 2 of 8 Page ID #:2




 1      PARTIES:
 2      1. Plaintiff is a California resident with physical disabilities. He is
 3    paralyzed and uses a wheelchair for mobility.
 4      2. Defendants Mary Smyrniotis and Christos Smyrniotis, in individual and
 5    representative capacity as trustee of the Smyrniotis Living Trust, owned the
 6    real property located at or about 7421 Firestone Blvd., Downey, California, in
 7    October 2019.
 8      3. Defendants Mary Smyrniotis and Christos Smyrniotis, in individual and
 9    representative capacity as trustee of the Smyrniotis Living Trust, own the real
10    property located at or about 7421 Firestone Blvd., Downey, California,
11    currently.
12      4. Defendant B & S Khulna Corporation owned Firestone Car Wash
13    located at or about 7421 Firestone Blvd., Downey, California, in October
14    2019.
15      5. Defendant B & S Khulna Corporation owns Firestone Car Wash (“Car
16    Wash”) located at or about 7421 Firestone Blvd., Downey, California,
17    currently.
18      6. Plaintiff does not know the true names of Defendants, their business
19    capacities, their ownership connection to the property and business, or their
20    relative responsibilities in causing the access violations herein complained of,
21    and alleges a joint venture and common enterprise by all such Defendants.
22    Plaintiff is informed and believes that each of the Defendants herein,
23    including Does 1 through 10, inclusive, is responsible in some capacity for the
24    events herein alleged, or is a necessary party for obtaining appropriate relief.
25    Plaintiff will seek leave to amend when the true names, capacities,
26    connections, and responsibilities of the Defendants and Does 1 through 10,
27    inclusive, are ascertained.
28


                                             2

      Complaint
Case 2:19-cv-08821-DSF-AGR Document 1 Filed 10/15/19 Page 3 of 8 Page ID #:3




 1      JURISDICTION & VENUE:
 2      7. The Court has subject matter jurisdiction over the action pursuant to 28
 3    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 4    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 5      8. Pursuant to supplemental jurisdiction, an attendant and related cause
 6    of action, arising from the same nucleus of operative facts and arising out of
 7    the same transactions, is also brought under California’s Unruh Civil Rights
 8    Act, which act expressly incorporates the Americans with Disabilities Act.
 9      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
10    founded on the fact that the real property which is the subject of this action is
11    located in this district and that Plaintiff's cause of action arose in this district.
12
13      FACTUAL ALLEGATIONS:
14      10. Plaintiff went to the Car Wash in October 2019 with the intention to
15    avail himself of its services, motivated in part to determine if the defendants
16    comply with the disability access laws.
17      11. The Car Wash is a facility open to the public, a place of public
18    accommodation, and a business establishment.
19      12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
20    to provide accessible restrooms.
21      13. On information and belief the defendants currently fail to provide
22    accessible restrooms.
23      14. Additionally, on the date of the plaintiff’s visit, the defendants failed to
24    provide accessible sales counters.
25      15. On information and belief the defendants currently fail to provide
26    accessible sales counters.
27      16. Plaintiff personally encountered these barriers.
28      17. By failing to provide accessible facilities, the defendants denied the


                                                3

      Complaint
Case 2:19-cv-08821-DSF-AGR Document 1 Filed 10/15/19 Page 4 of 8 Page ID #:4




 1    plaintiff full and equal access.
 2      18. The failure to provide accessible facilities created difficulty and
 3    discomfort for the Plaintiff.
 4      19. Even though the plaintiff did not confront the barrier, on information
 5    and belief the defendants currently fail to provide accessible parking.
 6      20. The defendants have failed to maintain in working and useable
 7    conditions those features required to provide ready access to persons with
 8    disabilities.
 9      21. The barriers identified above are easily removed without much
10    difficulty or expense. They are the types of barriers identified by the
11    Department of Justice as presumably readily achievable to remove and, in fact,
12    these barriers are readily achievable to remove. Moreover, there are numerous
13    alternative accommodations that could be made to provide a greater level of
14    access if complete removal were not achievable.
15      22. Plaintiff will return to the Car Wash to avail himself of its services and
16    to determine compliance with the disability access laws once it is represented
17    to him that the Car Wash and its facilities are accessible. Plaintiff is currently
18    deterred from doing so because of his knowledge of the existing barriers and
19    his uncertainty about the existence of yet other barriers on the site. If the
20    barriers are not removed, the plaintiff will face unlawful and discriminatory
21    barriers again.
22      23. Given the obvious and blatant nature of the barriers and violations
23    alleged herein, the plaintiff alleges, on information and belief, that there are
24    other violations and barriers on the site that relate to his disability. Plaintiff will
25    amend the complaint, to provide proper notice regarding the scope of this
26    lawsuit, once he conducts a site inspection. However, please be on notice that
27    the plaintiff seeks to have all barriers related to his disability remedied. See
28    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff


                                                4

      Complaint
Case 2:19-cv-08821-DSF-AGR Document 1 Filed 10/15/19 Page 5 of 8 Page ID #:5




 1    encounters one barrier at a site, he can sue to have all barriers that relate to his
 2    disability removed regardless of whether he personally encountered them).
 3
 4    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 5    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 6    Defendants.) (42 U.S.C. section 12101, et seq.)
 7      24. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 8    again herein, the allegations contained in all prior paragraphs of this
 9    complaint.
10      25. Under the ADA, it is an act of discrimination to fail to ensure that the
11    privileges, advantages, accommodations, facilities, goods and services of any
12    place of public accommodation is offered on a full and equal basis by anyone
13    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
14    § 12182(a). Discrimination is defined, inter alia, as follows:
15             a. A failure to make reasonable modifications in policies, practices,
16                 or procedures, when such modifications are necessary to afford
17                 goods,     services,   facilities,   privileges,    advantages,     or
18                 accommodations to individuals with disabilities, unless the
19                 accommodation would work a fundamental alteration of those
20                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
21             b. A failure to remove architectural barriers where such removal is
22                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
23                 defined by reference to the ADA Standards.
24             c. A failure to make alterations in such a manner that, to the
25                 maximum extent feasible, the altered portions of the facility are
26                 readily accessible to and usable by individuals with disabilities,
27                 including individuals who use wheelchairs or to ensure that, to the
28                 maximum extent feasible, the path of travel to the altered area and


                                               5

      Complaint
Case 2:19-cv-08821-DSF-AGR Document 1 Filed 10/15/19 Page 6 of 8 Page ID #:6




 1                 the bathrooms, telephones, and drinking fountains serving the
 2                 altered area, are readily accessible to and usable by individuals
 3                 with disabilities. 42 U.S.C. § 12183(a)(2).
 4      26. When a business provides facilities such as restrooms, it must provide
 5    accessible restrooms.
 6      27. Here, accessible restrooms have not been provided.
 7      28. When a business provides facilities such as sales or transaction counters,
 8    it must provide accessible sales or transaction counters.
 9      29. Here, accessible sales counters have not been provided.
10      30. When a business provides parking for its customers, it must provide
11    accessible parking.
12      31. Here, accessible parking has not been provided.
13      32. The Safe Harbor provisions of the 2010 Standards are not applicable
14    here because the conditions challenged in this lawsuit do not comply with the
15    1991 Standards.
16      33. A public accommodation must maintain in operable working condition
17    those features of its facilities and equipment that are required to be readily
18    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
19      34. Here, the failure to ensure that the accessible facilities were available
20    and ready to be used by the plaintiff is a violation of the law.
21
22    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
23    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
24    Code § 51-53.)
25      35. Plaintiff repleads and incorporates by reference, as if fully set forth
26    again herein, the allegations contained in all prior paragraphs of this
27    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
28    that persons with disabilities are entitled to full and equal accommodations,


                                              6

      Complaint
Case 2:19-cv-08821-DSF-AGR Document 1 Filed 10/15/19 Page 7 of 8 Page ID #:7




 1    advantages, facilities, privileges, or services in all business establishment of
 2    every kind whatsoever within the jurisdiction of the State of California. Cal.
 3    Civ. Code §51(b).
 4       36. The Unruh Act provides that a violation of the ADA is a violation of the
 5    Unruh Act. Cal. Civ. Code, § 51(f).
 6       37. Defendants’ acts and omissions, as herein alleged, have violated the
 7    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 8    rights to full and equal use of the accommodations, advantages, facilities,
 9    privileges, or services offered.
10       38. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
11    discomfort or embarrassment for the plaintiff, the defendants are also each
12    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
13    (c).)
14
15              PRAYER:
16              Wherefore, Plaintiff prays that this Court award damages and provide
17    relief as follows:
18            1. For injunctive relief, compelling Defendants to comply with the
19    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
20    plaintiff is not invoking section 55 of the California Civil Code and is not
21    seeking injunctive relief under the Disabled Persons Act at all.
22            2. Damages under the Unruh Civil Rights Act, which provides for actual
23    damages and a statutory minimum of $4,000 for each offense.
24
25
26
27
28


                                               7

      Complaint
Case 2:19-cv-08821-DSF-AGR Document 1 Filed 10/15/19 Page 8 of 8 Page ID #:8




 1       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 2    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 3
      Dated: October 11, 2019         CENTER FOR DISABILITY ACCESS
 4
 5
                                      By:
 6
 7                                    ______________________________

 8                                           Russell Handy, Esq.
                                             Attorney for plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            8

      Complaint
